[Cite as Woods v. OneSource Emp. Mgt., L.L.C., 2017-Ohio-4407.]


                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT

Trina F. Wood,                                     :

                Plaintiff-Appellant,               :

v.                                                 :                  No. 16AP-434
                                                                    (C.P.C. No. 15CV-24)
OneSource Employee Management, LLC :
et al.,                                                           (REGULAR CALENDAR)
                                   :
           Defendants-Appellees.
                                   :


                                          D E C I S I O N
                                    Rendered on June 20, 2017


                On Brief: Knisley Law Office, Kurt A. Knisley and Daniel S.
                Knisley, for appellant. Argued: Kurt A. Knisley.

                On Brief: Dinsmore & Shohl, LLP, Michael L. Squillace and
                Caroline E. Diwik, for appellee OneSource Employee
                Management, LLC. Argued: Michael L. Squillace.

                On Brief: Mike DeWine, Attorney General, and Nathan P.
                Franzen, for appellee Industrial Commission of Ohio.


                 APPEAL from the Franklin County Court of Common Pleas

TYACK, P.J.

        {¶ 1} Trina Woods is appealing from an adverse judgment rendered following a
bench trial in the Franklin County Court of Common Pleas. She assigns two errors for our
consideration:
                I. The Court's Decision Was Against The Manifest Weight Of
                The Evidence, Because The Rationale Provided By The Court
                Is Not Supported By Any Evidence Or Testimony In The
                Record.
No. 16AP-434                                                                                  2


              II. The Manifest Weight Of The Evidence Demonstrates
              Appellant Was In The Course And Scope Of Her
              Employment At The Time Of The Accident.

       {¶ 2} Woods was employed as a recruiter for Buckeye Diamond Logistics. As a
recruiter, she travelled regularly seeking potential employees for Buckeye Diamond
Logistics.
       {¶ 3} On April 14, 2014, Woods was injured in a motor vehicle collision. Woods
asserted that she was working at the time of the collision. Buckeye Diamond Logistics
argued that she was not.
       {¶ 4} In order to qualify for workers' compensation benefits, Woods had to be
driving in the course of her employment and the collision had to, in some way, arise out of
that employment. The trial court did not find that to be the case.
       {¶ 5} The trial court judge was heavily affected by the cell phone records which
demonstrated that Woods made several personal telephone calls in the Columbus, Ohio
area during the hours before the collision. The phone calls were not from the area of
Circleville, Ashville, or South Bloomfield, which are the areas where Woods would later
claim she was working that day.
       {¶ 6} Part of the problem faced by Woods and her counsel is the fact Woods
asserted that she had no recollection of the collision and no recollection of the time or the
times before and after the collision. She could not say which clients she visited that day or
what she did. She tried to assemble a list of potential activities for the day of the collision,
but did not do so until several days after the collision.
       {¶ 7} Neither Woods nor her supervisor could explain why Woods would have
been at the location where she was injured. Woods theorized that she was returning to a
Buckeye Diamond Logistics office in South Charleston, Ohio. However, the sites she
thought she visited were all south of Columbus and the collision occurred many miles
north in Columbus. She engaged in a 24 minute call with personnel at the Ohio State
University Hospital shortly before the collision. The hospital had nothing to do with
pallet making, the task for which Woods was recruiting workers.
       {¶ 8} The objective evidence contained in the record does not match up with
Woods' later claim about her activities. The collision occurred at the intersection in the
No. 16AP-434                                                                             3


area of Interstate 70 and Alum Creek Drive, not in Circleville, Ashville, South Bloomfield,
or South Charleston areas.
       {¶ 9} The manifest weight of the evidence does not conflict with the trial court's
verdict. The two assignments of error are overruled. The judgment of the Franklin
County Court of Common Pleas is affirmed.
                                                                      Judgment affirmed.

                          SADLER and BRUNNER, JJ., concur.